DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                            Response to Arguments
2.	Applicant's arguments filed February 25, 2022 have been fully considered but they are not persuasive. 
	In re pages 12-14, applicants argue that Lee does not disclose in response to determining that a first display controller is to provide at least a first portion of video data on a first channel, providing by at least one processor, a channel select waveform to the first display controller instructing the first display controller to provide the at least the first portion of the video data on the first channel; and in response to determining that a second display controller is to provide at least a second portion of the video data on a second channel, providing by at least one processor, the channel select waveform to the second display controller instructing the second display controller to provide the at least the second portion of the video data on the second channel, the second channel different from the first channel as recited in claims 1, 8 and 17.
In response, the examiner respectfully disagrees. Lee discloses in col. 5, lines 27-49 that “For example, the CPU 110 may decode or analyze a display mode change command IST and generate a first display command D_CMD1 and a second display command D_CMD2 according to a result of decoding or analysis. In this case, the CPU 110 may generate the second display command D_CMD2 after generating the first display command D_CMD1. On the contrary, the CPU 110 may generate the first display command D_CDM1 after generating the second display command D_CMD2. The first display controller 120, so as to display a part of video data (hereinafter, ‘a first video data’) stored in a frame buffer 160 according to, for example, a line split mode of FIG. 8 or a frame split mode of FIG. 8, may output a plurality of first timing control signals CTRL1 with a first video data DATA1 to a first display 130 according to the first display command D_CMD1 and a second synchronizing information Sync_2x output from a second display controller 140. The first video data DATA1 forms a frame on the first display 130. Here, the second display controller 140 may generate a second synchronizing information Sync_2X in response to a second display command D_CMD2 and output generated second synchronizing information Sync_2X to the first display controller 120”. From the above passage, it is clear that Lee does indeed disclose the claimed limitation “in response to determining that a first display controller (the first display controller 120) is to provide at least a first portion of video data on a first channel, providing by at least one processor (CPU 110), a channel select waveform (D_CMD1) to the first display controller (the first display controller 120) instructing the first display controller to provide the at least the first portion of the video data on the first channel; and in response to determining that a second display controller (the second display controller 140) is to provide at least a second portion of the video data on a second channel, providing by at least one processor (CPU 110), the channel select waveform (D_CMD2) to the second display controller instructing the second display controller (the second display controller 140) to provide the at least the second portion of the video data on the second channel, the second channel different from the first channel”.
In re page 14, applicants state that the remaining dependent claims, which depend from independent claims 1, 8 and 17, are allowable for the same reasons as discussed above.
In response, as discussed above, Lee does disclose all the claimed limitations of independent claims 1, 8 and 17.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-2, 5, 8-9, 13, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Lee et al. (US Patent No. 8,963,798 B2).
In considering claim 1, Lee et al. discloses all the claimed subject matter, note 1) the claimed in response to determining that a first display controller is to provide at least a first portion of video data on a first channel, provide a channel select waveform to the first display controller instructing the first display controller to provide the at least the first portion of the video data on the first channel is met by the first display controller 120 which outputs a plurality of first timing control signals CTRL1 with a first video data DATA1 to a first display 130 (Figs. 1-3, col. 5, line 5 to col. 6, line 19), and 2) the claimed in response to determining that a second display controller is to provide at least a second portion of the video data on a second channel, provide the channel select waveform to the second display controller instructing the second display controller to provide the at least the second portion of the video data on the second channel, the second channel different from the first channel is met by the second display controller 140 which outputs a plurality of second timing control signals CTRL2 with a second video data DATA2 to a second display 150 (Figs. 1-3, col. 5, line 5 to col. 6, line 19).  
In considering claim 2, the claimed further configured to obtain the first portion of the video data and the second portion of the video data; provide the first portion of the video data and the second portion of the video data at a frequency; and determine that the first display controller is to provide the first portion of the video data based on a synchronization signal having the frequency is met by the CPU 110 and the first display controller 120 which generates a first synchronizing information Sync_1X in response to the first display command D-_CMD1 (Figs. 1-3, col. 6, line 34 to col. 7, line 44).  
In considering claim 5, the claimed wherein the video data includes a first video frame and a second video frame, the channel select waveform has a rising edge and a falling edge, and the multi-channel controller is configured to cause: the first display controller to provide the first video frame on the first channel in response to the rising edge; and the second display controller to provide the second video frame on the second channel in response to the falling edge is met by the frame buffer 160 and the first video output logic circuit 129 controls a timing, e.g., a start time-point of rising edge or falling edge, of at least one of a plurality of first timing control signals CTRL1 (Figs. 5-6, col. 9, line 23 to col. 11, line 16).  
Claim 8 is rejected for the same reason as discussed in claim 1 above and further the claimed a first display device; a first display controller coupled to the first display device; a second display device; a second display controller coupled to the second display device; and at least one processor coupled to the first display controller and to the second display controller is met by the displays 130 and 150, the display controllers 120 and 140, the CPU 110 (Fig. 1, col. 4, line 61 to col. 6, line 19).
Claim 9 is rejected for the same reason as discussed in claim 2 above.
Claim 13 is rejected for the same reason as discussed in claim 5 above.
Claim 17 is rejected for the same reason as discussed in claim 1 above. 
Claim 19 is rejected for the same reason as discussed in claim 5 above.

Allowable Subject Matter
5.	Claims 3-4, 6-7, 10-12, 14-16, 18 and 20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG U TRAN whose telephone number is (571)272-7358. The examiner can normally be reached M-F 10:00AM- 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN W. MILLER can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

May 21, 2022
/TRANG U TRAN/Primary Examiner, Art Unit 2422